UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIANO FITZ, CARMELO BAEZ,
JESUS BAEZ, MIGUEL VASQUEZ, and
OSCAR PORTILLA,
                       Plaintiffs,                                    ORDER

             - against -                                        17 Civ. 8919 (PGG)

BETHEL GOURMET FOOD CORP., and
YEONG Y. KIM, jointly and severally,
                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               On May 6, 2019, Plaintiffs filed a letter requesting leave to file an Amended

Complaint. (Dkt. No. 35) This Court held a conference in this matter on November 25, 2019 to

discuss this request and other aspects of the case. Since all parties indicated their consent to this

request, Plaintiffs are hereby granted leave to file an Amended Complaint as outlined in their

May 6, 2019 letter. The Amended Complaint is to be filed by December 24, 2019.

Dated: New York, New York
       December 17, 2019
